ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_07_FR.txt. 78

OPINION INDIVIDUELLE DE M. BUSTAMANTE

INTRODUCTION

Cette opinion exprime certaines vues qui diffèrent de celles de la Cour
en ce qui concerne la première exception préliminaire. Elle contient aussi
des vues individuelles à l'égard de la troisième exception, bien qu’elles
arrivent à la conclusion adoptée, quant à cette dernière, par la majorité
de la Cour.

PREMIÈRE EXCEPTION

Bien que je partage les vues de la Cour en ce qui concerne certains
aspects de doctrine visant la première exception préliminaire, il n’en va
pas de même quant aux faits et conclusions. Ceci m’améne à faire état
séparément des motifs de mon dissentiment.

Il ne semble pas douteux que les articles 68 et 69 du Règlement de la
Cour, en conformité avec l’article 30 du Statut, ne visent que des aspects
procéduraux du désistement. Suivant sa mission, le Règlement ne statue
pas sur des droits substantiels ; on n’y trouve, par conséquent, aucune
norme relative à la nature du désistement qui caractérise et distingue le
tésistement substantiel ou renonciation au droit, et le désistement d’in-
stance ou renonciation à poursuivre la procédure. Face à cette méthode
légale, il faudra qu'une investigation soit faite, pour chaque cas parti-
culier, des motifs et circonstances du désistement soumis au tribunal
afin d'établir sa vraie portée et de définir ses conséquences juridiques.

Dans le cas d’espèce, les motifs de la Belgique pour se désister de la
première requête de 1958 ont eu leur origine dans une démarche du groupe
belge d'actionnaires de la Barcelona Traction Light and Power Company,
Limited, auprès du Gouvernement belge, ce désistement étant la condi-
tion préalable posée par M. Juan March, tête du groupe espagnol des
actionnaires et des obligataires de ladite compagnie, pour entamer des
négociations privées tendant à trancher le litige par la voie extrajudi-
ciaire. Le groupe belge savait bien que l'exigence de M. March était
d'obtenir un désistement définitif, irrévocable, dont l'intention manifeste
était que l'affaire ne soit plus soumise à la justice internationale.

On avait certes omis de prévoir ce qui se passerait en cas d’échec des
négociations. De la part de M. March, la seule condition envisagée était
de ne plus saisir la Cour. Néanmoins, rien n'empêche de concevoir que, en
cas d'échec, une autre solution aurait pu être adoptée, par exemple un
jugement arbitral.

76
79 BARCELONA TRACTION (OP. IND. BUSTAMANTE)

Cela appartenait au domaine des pourparlers privés. Mais il est hors
de doute qu’à partir de l'instant où la controverse privée entre les deux
groupes de la Barcelona Traction a été portée dans le domaine du droit
international par le fait de l'intervention des Etats belge et espagnol
c'était aux Etats et non pas aux groupes privés d'assumer la qualité de
vraies parties intéressées. C'était à eux, par conséquent, qu’incombait le
rôle de délimiter selon leur propre critère la portée du désistement, soit
en acceptant, soit en modifiant les bases suggérées par les groupes privés.

Les versions de chaque Etat Partie sont en l’espèce réciproquement
opposées. La Belgique soutient qu’il n’a jamais été dans son intention,
en se désistant de l'instance déjà introduite, de renoncer au droit de
réintroduire une nouvelle instance au cas où les négociations privées ne
réussiraient pas. L'Espagne affirme — de son côté — qu'elle se serait
opposée à un désistement qui ne fût pas définitif, car une réintroduction
de l'instance, outre qu'elle n'aurait pas concordé avec la formule March,
aurait mis le Gouvernement espagnol dans une position morale et juri-
diquement défavorable.

Mais, face à ces versions des Parties, nombre de questions se posent,
lesquelles démontrent la complexité de l’affaire.

a) Si la Belgique a repoussé la condition de M. March, pourquoi s’est-elle
formellement désistée au lieu de négocier officiellement au préalable
avec le Gouvernement espagnol un amendement de la condition ?

b) Bien que la Belgique ait employé pour opérer son désistement la
formule procédurale de routine appliquée aux désistements unilaté-
raux par l’article 60, alinéa 2, du Règlement, le fait que ce procédé
n'ait pas été accompagné d’une réserve officielle quant à la portée
du désistement a-t-il amené l'Espagne à présumer erronément que la
condition de M. March était purement et simplement acceptée ?

c) D'autre part, les réticences montrées par la Belgique au cours des
démarches préalables au désistement (par exemple : la proposition
tendant à une simple suspension de la procédure, la suggestion que
l'Espagne n’exprime sa «non-opposition » au désistement qu'à la
fin du délai de six semaines à fixer par la Cour, le fait que la lettre
officielle de désistement ne parle que d’un désistement d'instance),
ces réticences, je le répète, auraient-elles dû mener l'Espagne à deman-
der au préalable à la Belgique des précisions explicites au sujet de la
vraie portée du désistement ? ,

d) L’omission de cette démarche impliquait-elle de la part de l'Espagne
une certitude de bonne foi que la Belgique, malgré ses précautions,
s’en tenait aux accords passés entre les groupes privés ? Impliquait-
elle, au contraire, une négligence coupable ou bien l'acceptation par
le Gouvernement espagnol d’un désistement simplement procédural
de l’instance déjà introduite ?

77
80 BARCELONA TRACTION (OP. IND. BUSTAMANTE)

e) En résumé, a-t-on affaire à une interprétation erronée de l'Espagne
sur la portée du désistement ? Dans l’affirmative, cette erreur, ce
malentendu ont-ils été dus aux actes propres de la Belgique qui a
gardé le silence sur la vraie signification de son désistement, en dés-
accord avec celui que proposait M. March? L’éventuelle erreur de
l'Espagne était-elle due au contraire à la faute de son propre gouver-
nement, à l'interprétation contraire aux termes qui a été donnée
au texte du désistement de la Belgique ?

Des éléments suffisants et tangibles de preuve pour élucider ces incon-
nues manquent à mon avis dans la procédure. Contrairement à ce que
la Cour a décidé, je ne me sens pas en mesure d'exprimer un jugement
catégorique au sujet de cette exception. J’admets qu'on pourrait peut-
être arriver à une conclusion sur la seule base d’inférences ou de déduc-
tions faisant partie d’un processus logique, mais non pas sur la base de
faits dûment démontrés. Les entretiens entre l'ambassadeur de Belgique
et le ministre des Affaires étrangères d’Espagne, à la veille du désistement,
n'ont laissé que des traces vagues et incomplètes. Il ne serait pas sur-
prenant que des pièces documentaires plus explicites n'aient pas encore
été présentées à la Cour. En outre, il est raisonnable de concevoir que
des contacts plus concrets sur tous ces propos aient pu avoir lieu entre
les deux gouvernements. I] ne me semble donc pas invraisemblable que
si la Cour, en exerçant ses pouvoirs, demande d'office aux Parties de
fournir tout document ou renseignement pertinent — un questionnaire
adéquat serait libellé à ces fins — la possibilité pourrait être trouvée
d’éclaircir une ou plusieurs des questions soulevées plus haut. Certes,
j'admets que, dans chaque cas, la charge de la preuve appartient à une
des Parties ; mais il est aussi vrai que les intérêts supérieurs de la justice
donnent à la Cour la faculté de faire tout son possible pour amener les
Parties à préciser les faits non suffisamment éclaircis.

Etant donné qu’en vertu d’autres motifs que j’expose par ailleurs, la
première exception ne peut pas à mon avis être tranchée à ce stade préli-
minaire de la procédure sans comporter le danger de s’immiscer au fond
même de l'affaire, j'avais pensé que si la Cour l’avait bien voulu, elle
pouvait profiter de cette circonstance du renvoi de l'exception au fond
pour entreprendre d'office, au second stade du procès, la recherche de
nouveaux éléments de jugement au sujet des circonstances qui entourè-
rent la négociation du désistement entre Parties. Ainsi, une meilleure
chance existerait peut-être — au moment de l'arrêt final — pour résoudre
en pleine connaissance de cause la première exception formulée par la
Partie défenderesse.

Au cours de son argumentation, le Gouvernement espagnol a fait étar
du fait que le Gouvernement belge s’est prévalu du désistement pout

78
81 BARCELONA TRACTION (or. IND. BUSTAMANTE)

introduire dans le texte de la deuxième requête diverses modifications
par rapport à la première requête, dans le dessein d'améliorer sa posi-
tion juridique après avoir pris connaissance des exceptions préliminaires
soulevées par l'Espagne dans le premier procès ; ce procédé aurait eu
pour conséquence une rupture de l'équilibre entre les Parties au détri-
ment de la position espagnole, puisque aucun avertissement au préalable
n'avait été donné par la Belgique pour signaler que son désistement com-
portait en lui-même une réserve : son droit de réintroduire ultérieure-
ment l'instance (exceptions préliminaires, première exception, n° 107).

Durant les plaidoiries, le conseil de Espagne sir Humphrey Waldock,
répondant à la question posée par un des juges de la Cour (audience du
27 avril) a signalé les préjudices moraux et matériels que l Etat espagnol
croit avoir souffert du fait de la réintroduction de la requête après le
désistement (audience du 4 mai).

C'est sans doute compte tenu de ces considérations que le Gouverne-
ment espagnol, dans l’attendu n° 14 des conclusions relatives à la pre-
mière exception, déposées à la suite de l’audience du 8 mai 1964, soutient
que |

«le désistement du Gouvernement belge dans la procédure ouverte
par sa requête du 15 septembre 1958 sans que ce désistement ait
été assorti d'aucune réserve touchant son droit de réintroduire la
demande qui avait fait l’objet de cette requête, supposait néces-
sairement qu'il renonçait à son argumentation en défense contre les
exceptions préliminaires espagnoles et qu’il acceptait d'arrêter, in
limine litis la procédure qu'il avait introduite ».

De plus, les attendus n°5 15 à 17 des conclusions de l'Espagne sur la
même exception contestent qu'une seconde requête soit compatible avec
le système de règlement pacifique consacré par le traité hispano-belge de
1927, étant donné que le premier procès — clos en vertu du désistement
— a épuisé les recours prévus par ce traité (audience du 4 mai). En réalité,
toutes ces allégations impliquent la contestation du droit de la Belgique
d'exercer à nouveau, après son désistement, la protection des actionnaires
qu'elle considérait comme ses ressortissants ; ce qui vient rapprocher le
sujet de cette première exception de celui de la troisième, lequel vise
le jus standi de la Belgique. (Voir les attendus n°5 2 à 6 des conclusions
du Gouvernement espagnol à l'égard de la troisième exception, audience
du 8 mai.)

Pour que la Cour puisse prendre une décision au sujet de ces points
il faudrait inévitablement définir la question de la nature du désistement
formulé par la Belgique et, de plus, se prononcer sur des matières qui
touchent le fond de la requête. En effet, pour conclure que l’application
du traité de 1927 doit être tenue comme définitivement close ou épuisée
à l'égard de la nouvelle requête, il faudrait qu’une déclaration sur la
nature substantielle du désistement fût intervenue au préalable, dans le

79
82 BARCELONA TRACTION (OP. IND. BUSTAMANTE)

sens que le désistement de la Belgique implique une renonciation au droit
controversé. Mais une telle déclaration ne saurait être faite, comme je
Vai déjà dit, tant que des éclaircissements additionnels ne seront pas
trouvés pour établir la preuve encore insuffisante des faits allégués.
D'autre part, la contestation — soutenue par l’Espagne — du droit de
l'Etat belge à invoquer le traité de 1927 pour réintroduire l'instance
après le désistement ne peut être séparée de la question du jus stand:
de la Belgique, laquelle fait l’objet de la troisième exception. En réalité,
dans cette première exception, on conteste le jus standi belge pour réin-
troduire l’action à l’égard de laquelle le désistement avait été formulé.
La Cour ne pourrait donc pas se prononcer au sujet de l’applicabilité
actuelle de l’article 17 (4) du traité de 1927 si elle ne se prononçait pas
auparavant sur la légitimité de l'intervention de la Belgique en tant
qu’Etat national de ses actionnaires (jus standi). Mais une telle décision
exige à la fois que d’autres problèmes contenus dans la troisième excep-
tion soient tranchés au préalable, tels que le problème consistant à défi-
nir la position du Gouvernement du Canada et celui de savoir si des
circonstances exceptionnelles ont privé réellement la société canadienne
Barcelona Traction de toute possibilité d'exercer son droit d’ester en
justice pour défendre les intérêts des actionnaires belges. Ces problèmes
touchant le fond même de la requête, ils ne sauraient être résolus au
stade préliminaire de la procédure sans préjuger sur le fond ; et c’est
sans doute pour cela que la Cour s’est prononcée en faveur de la jonction
de la troisième exception au fond.

Ces liaisons tellement étroites entre la première et la troisième excep-
tion m'ont détermirié à me prononcer pour la jonction de la première
exception au fond, en réservant son examen, ainsi que la recherche de
preuves additionnelles sur les faits, jusqu’au deuxième stade de la procé-
dure, afin de résoudre ladite exception dans l'arrêt final. Par conséquent,
j'ai voté contre le rejet de la première exception à ce stade préliminaire
de la procédure.

TROISIÈME EXCEPTION

L'examen de la troisième exception préliminaire a donné à la Cour
la certitude qu’une décision ne saurait être prise à son égard durant ce
stade préliminaire de la procédure parce que l'existence ou la non-
existence du jus standi de la Belgique dans cette affaire ne peut pas être
dûment considérée sans préjuger en même temps le fond de la requête.

Toutefois, je suis d’avis qu'avant d’ordonner la jonction au fond il
aurait fallu s'assurer qu’un autre moyen plus direct existait pour arriver
à résoudre d'emblée la troisième exception au stade préliminaire du
procès.

80
83 BARCELONA TRACTION (OP. IND. BUSTAMANTE)

Voici mon raisonnement : les deux Parties se sont montrées d'accord
sur le fait qu'une règle générale de droit international existe en ce qui
concerne la protection diplomatique et judiciaire des sociétés commer-
ciales anonymes lésées par l'Etat dans lequel elles réalisent leurs affaires,
cette règle étant que l'exercice du droit de protection appartient de
préférence à l'Etat national de la société. Etant donné que dans le cas
présent la Barcelona Traction est une société de statut canadien, sa
protection devrait être exercée, en principe, par l'Etat du Canada.

Le dossier montre (exceptions préliminaires, troisième exception,
points 4 et 8 ; observations belges, n° 129) que de 1948 à 1955 le Gouver-
nement canadien a exercé dans une certaine mesure cette protection
auprès du Gouvernement espagnol, soit par lui-même, soit par l’inter-
médiaire du Gouvernement britannique. Mais les interventions officielles
du Gouvernement canadien se sont arrêtées à un certain moment et
n’ont plus été reprises. Le Canada n’a d’ailleurs eu aucune réaction au
moment de la requête belge de 1958 ni au moment de la nouvelle requête
de 1962.

Ces circonstances prises en considération, peut-on dire qu’elles suffi-
sent pour conclure que l'intervention du Canada a pris définitivement
fin? À mon avis non parce qu’à aucun moment une déclaration explicite
ou officielle du Gouvernement canadien n’est intervenue à ce sujet et
parce que la protection de la Barcelona Traction s’est limitée au stade
diplomatique sans qu’il ait été fait appel à la voie judiciaire interna-
tionale.

Il y a, certes, des motifs pour présumer que le Canada n’aurait peut-
être pas eu l’intention de continuer ses démarches auprès de l'Espagne
en faveur de la Barcelona Traction ; mais cette simple présomption ne
suffit pas, à mon avis, pour abandonner la règle générale de droit inter-
national dont il a été fait mention et pour reconnaître à un Etat tiers
— la Belgique — un droit de protection supplémentaire au nom des
actionnaires de la société.

Il est vrai que pendant la procédure orale une question a été posée
aux Parties par un des magistrats de la Cour pour savoir si elles pour-
raient donner des indications quant à l’attitude observée par le Gouver-
nement canadien postérieurement à certaines communications qui figu-
rent dans le dossier. Cette enquête, néanmoins, n'a pas eu de résultats
appréciables (audience du 27 avril). Il faudrait, je pense, aller plus loin
en posant aux Parties des questions concrètes et en leur demandant de
fournir tous documents ou renseignements utiles à l'égard de la décision
définitive du Canada. Il me semble que les Parties, en tant qu’Etats
souverains intéressés, peuvent trouver le moyen de se renseigner plus ou
moins directement à ce sujet. L'avantage d’un tel éclaircissement serait
de définir une fois pour toutes si l’application de la règle spécifique du
droit international sur la protection diplomatique et judiciaire des socié-
tés est ou non possible en l’espéce. En cas de résultat négatif la jonction
de la troisième exception au fond serait inévitable si l’on veut savoir

81
84 BARCELONA TRACTION (OP. IND. BUSTAMANTE)

jusqu’à quel point l'intervention de l'Etat belge, compte tenu des cir-
constances, peut devenir bien fondée afin de lui reconnaître un jus standt
pour exercer, soit à titre subsidiaire soit — comme la Belgique le pré-
tend — à titre propre, la protection de ses ressortissants actionnaires de
la société étrangère.

Sur la base de ces raisons, j'aurais été d'avis, avant de mettre un terme
à ce stade préliminaire de la procédure, que la Cour rende une ordonnance
dans laquelle elle aurait soumis certaines questions auxquelles les Parties
auraient eu à répondre, et les aurait invitées à fournir tous documents
ou renseignements utiles pour aider à définir la position de l'Etat cana-
dien au sujet de la protection diplomatique et judiciaire de la société
canadienne Barcelona Traction dans le futur. Mais étant donné que la
Cour s’est prononcée à la majorité en faveur de la jonction immédiate
au fond et que l’éclaircissement que je viens de décrire sera toujours
faisable au cours du second stade de la procédure, je me rallie à la déci-
sion du tribunal en ce qui concerne la jonction de la troisième exception
au fond afin qu’elle soit résolue dans l'arrêt final puisque je partage
l’idée qu’une décision quelconque au sujet de ladite troisième exception,
prise en son intégrité, ne peut qu’exiger un prononcé sur le fond même
de la controverse.

(Signé) J. L. BUSTAMANTE R.

82
